DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 10/10/22 has been entered.  Claims 1, 13, and 26 have been amended; no claims have been canceled (claims 2, 10, 14 and 22) were canceled in a previous amendment); and no new claims have been added.  Claims 1, 3-9, 11-13, 15-21 and 23-27 remain pending in the application.  The objection to claim 26 is withdrawn based on Applicant’s amendment to the claim.

Response to Arguments
Applicant’s arguments with respect to allowability of claims 1, 3-9, 11-13, 15-21 and 23-27 over the art of record have been considered, but are not persuasive.
	On page 11 of Applicant’s Remarks filed on 10/10/2022 Applicant asserts that neither Li or Oh discloses the use of two separate indication information using two different signaling (e.g. two different DCI) as disclosed in claim 1.  First, Applicant’s claim 1 does not recite that the first indication information is DCI and that the second indication information is DCI.  Applicant’s claim 1 recites that the first and second indication information are first and second control information, respectively, which does not require the control information to be DCI.  Second, FIG. 21 of Li teaches that the first indication information is transmitted in an UL grant which reads on downlink control information.   FIG. 10 and paragraph [0198] of Oh teaches that the second indication information is transmitted through downlink control information. 
	On page 11, Applicant also asserts that Oh does not disclose any combined use of the first and second indication information used to determine a target channel access manner group or information associated with the target channel access manner group as disclosed in claim 1.  First, Applicant’s claim language does not require a combined use of the first and second indication information to determine a target channel access manner group or information associated with the target channel access manner group.  Claim 1 recites that the first indication information is used to determine a target channel access manner group, which is used to determine at least one channel access manner for a target burst in a COT and the second indication information is used to determine a starting symbol and starting position in the starting symbol for the target burst.  In other words, the first and second indication information can be used independently of each other -- the first indication information for determining the channel access manner for a target burst and the second indication information for determining a starting symbol and starting position in the target burst.  Second, Applicant’s argument is focused on the teaching of Oh alone.   One cannot show non-obviousness by attacking references individually where the rejection is based on a combination of references.  See MPEP §2145 IV.  
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 8-9, 13, 15, 17 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US PG Pub 2020/0359411 A1, hereinafter “Li”), in view of Park et al. (US PG Pub 2020/0178297 A1, hereinafter Park), and further in view of Oh et al. (US PG Pub 2020/0351056 A1, hereinafter “Oh”).
	Regarding claim 1, Li teaches a method for transmitting information, comprising: receiving, by User Equipment (UE), first indication information from a network device (FIG. 21 UL LBT type (reads on first indication information) in UL grant transmitted from the gNB (reads on network device) to UE) wherein the first indication information is used to determine at least one channel access manner (FIG. 21 UL LBT type (i.e. listen before talk type) reads on channel access manner; ¶ [0256] discloses LBT type field to indicate various LBT categories) in Channel Occupancy Time (COT) of the network device (FIG. 21 illustrating that resources for UL transmission of UE are allocated during the gNB-initiated MCOT), wherein the first indication information being used to determine the at least one channel access manner in the COT comprises that: the first indication information is used to determine a target channel access manner group, the target channel access manner group being used to determine the at least one channel access manner in the COT (¶ [0258] equation wherein the value of L (i.e. channel access manner) is determined based on the subset S (i.e. a particular subset of channel access manners which reads on a group of channel access manners).  In particular, paragraph [0258] discloses that L=┌log2(|S|)┐.  The indication information includes the subset S and the manner of determining L using the equation.  Thus, the channel access manner L will be different depending on the subset of channel access manners that are under consideration in the first instance); and determining, by the UE, a first channel access manner for an uplink transmission in the COT according to the first indication information (¶ [0315] discloses that the UE determines to use CAT-1 LBT or CAT-2 LBT (i.e. first channel access manner according to the first indication) can be used if the starting position of the scheduled UL transmission.), wherein the first indication information is communicated via a first control information (FIG. 21 UL LBT type (reads on first indication information) in UL grant (reads on first control information) transmitted from the gNB to UE). 
	Li does not explicitly teach that the UL transmission is a target burst and does not explicitly teach wherein the target burst is used to transmit a target signal or a target channel; receiving, by the UE, second indication information, wherein the second indication information is used to determine a starting symbol of the target burst and a starting position in the starting symbol, and wherein the second information is communicated via a second control information.
	In analogous art, Park teaches that the UL transmission is a target burst (¶ [0180] discloses that when a base station transmits a DL TX burst, if there is a remaining period among a time period corresponding to DL MCOT, a UE may be able to transmit a UL TX burst in the remaining period) and wherein the target burst is used to transmit a target signal or a target channel (¶ [0180] discloses that a first PUSCH (or PUCCH) {reads on target channel} is transmitted within the UL TX burst)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li such that the uplink transmission from the UE is a target burst for transmitting a PUSCH or PUCCH as taught by Park.  One would have been motivated to do so in order to enable a UE to perform more flexible LBT based on LBT parameter information indicated by a base station and more efficiently perform uplink transmission based on the LBT parameter information, thereby reducing latency in the UE which increases a user’s quality of experience.  (Park ¶ [0014])
	The combination of Li and Park does not teach receiving, by the UE, second indication information, wherein the second indication information is used to determine a starting symbol of the target burst and a starting position in the starting symbol, and wherein the second information is communicated via a second control information.
In analogous art, Oh teaches receiving, by the UE, second indication information, wherein the second indication information is used to determine a starting symbol of the target burst and a starting position in the starting symbol, and wherein the second information is communicated via a second control information (FIG. 10, ¶ [0198] . . . the terminal may determine a symbol 1030, in which uplink signal transmission is started {reads on starting symbol}, through time domain resource allocation information of DCI {reads on second indication information, and wherein the second information is communicated via a second control information}, and may additionally determine whether the uplink signal is transmitted from a starting time or position of the symbol 1030 as shown in 1040, through the uplink signal starting position information of the DCI or is transmitted at a position after a predetermined time 1055, based on the starting time or position of the symbol 1030 as shown in 1050 {reads on starting position in the starting symbol}). .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Li and Park to provide second indication information for the UE to determine a starting symbol and starting position in the starting symbol for the target burst as taught by Oh.  One would have been motivated to do so in order to enable the UE to more effectively perform communication with a base station, thereby increasing overall system throughput   (Oh ¶ [0015] - [0017])

Regarding claim 3, the combination of Li, Park and Oh, specifically Li, teaches wherein the target channel access manner group is determined according to a first parameter (¶ [0258] LBT type field of L bits), and the first parameter comprises: at least one channel access manner (¶ [0258] e.g. 16 μs CAT-2 LBT), in the target channel access manner group.

Regarding claim 5, the combination of Li, Park and Oh, specifically Li, teaches wherein the target channel access manner group is a channel access manner group in a set of channel access manner groups, the set of channel access manner groups comprising at least one channel access manner group (¶ [0258] LBT type field of L bits to indicate one of the LBT types in set S, wherein S subset S of {CAT-1 LBT, 16 μs CAT-2 LBT, 25 μs CAT-2 LBT, CAT-4 LBT}; {CAT-1 LBT, 16 μs CAT-2 LBT, 25 μs CAT-2 LBT, CAT-4 LBT} reads on set of channel access manner groups, the set of channel access manner groups comprising at least one channel access manner group). 

Regarding claim 8, Li does not explicitly teach wherein the at least one channel access manner comprises a channel access manner for at least one burst in the COT, and the at least one burst comprises: at least one Uplink (UL) burst in the COT.
In analogous art, Park teaches wherein the at least one channel access manner comprises a channel access manner for at least one burst in the COT, and the at least one burst comprises: at least one Uplink (UL) burst in the COT (¶¶ [0180] – [0181] discloses UL TX burst in remaining period of a base station’s DL MCOT and the base station signals the LBT operation (i.e. channel access manner) for the UL TX burst).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Li, Park and Oh to implement the further teaching of Park One would have been motivated to do so in order to enable a UE to perform more flexible LBT based on LBT parameter information indicated by a base station and more efficiently perform uplink transmission based on the LBT parameter information, thereby reducing latency in the UE which increases a user’s quality of experience.  (Park ¶ [0014])

	Regarding claim 9, Li does not explicitly teach wherein the second indication information is used to determine at least one burst in the COT and the at least one burst comprises the target burst.
	In analogous art, Oh teaches wherein the second indication information is used to determine at least one burst in the COT and the at least one burst comprises the target burst (FIG. 10, ¶ [0197] . . . A terminal which has received DCI (or UL grant) {reads on second indication information) for instructing or scheduling uplink signal transmission from a base station may determine the slot 1000 for transmitting the uplink signal by using at least one of the DCI, for example, time domain resource allocation information, the symbol 1010 in which uplink signal transmission is started in the slot 1000, and the length of the uplink signal transmission 1020 or the number of the transmission symbols {starting symbol plus length of uplink signal transmission or number of transmission symbols reads on at least one burst in the COT; The at least one burst and the target burst can be the same as the claim language does not indicate that the at least one burst and target burst are different}).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Li, Park and Oh to implement the further teaching of Oh.  One would have been motivated to do so in order to enable the UE to more effectively perform communication with a base station, thereby increasing overall system throughput   (Oh ¶ [0015] - [0017])

Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth for claim 1, including a User Equipment (UE) (FIG. 21 of Li), comprising: a processor (FIG. 26 processor 40 taught by Park); a memory for storing a computer program executable by the processor (FIG. 26 memory 50 taught by Park); and a network interface (FIG. 26 transmitter 10/receiver 20 taught by Park), wherein the processor is configured to run the computer program (¶ [0320] of Park).

Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth for claim 3.

Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth for claim 5.

Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth for claim 8.

Regarding claim 21, the claim is interpreted and rejected for the same reason as set forth for claim 9.

Claims 4, 6-7, 16, 18-19, 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Li, in view of Park, in view Oh, and further in view of Lou et al. (US PG Pub 2020/0374933 A1, hereinafter “Lou”).
	Regarding claim 4, the combination of Li, Park and Oh does not explicitly teach wherein the first parameter is preset.  
	In analogous art, Lou teaches wherein the first parameter is preset (¶ [0298] . . . The LBT categories may be configured (i.e. preset) or indicated by gNB).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Li, Park and Oh to preset the LBT categories/types taught by Lou.  One would have been motivated to do so in order to reduce signaling transmitted from the gNB to the UE, thereby improving overall system performance.

	Regarding claim 6, the combination of Li, Park and Oh does not explicitly teach wherein the set of channel access manner groups is determined according to a second parameter, and the second parameter comprises: a number of the channel access manner groups in the set of channel access manner groups.
	In analogous art, Lou teaches wherein the set of channel access manner groups is determined according to a second parameter, and the second parameter comprises: a number of the channel access manner groups in the set of channel access manner groups (¶ [0200] discloses that Multiple LBT types may be allowed in a COT.  LBT schemes may be put in a table and the row indices may be used to signal the LBT type. Different types of transmission may use different types of LBT schemes in the COT.  Thus, it is readily apparent to one of ordinary skill in the art that a table can be used to signal a set of channel access manner groups, wherein the groups are identified by row indices (reads on second parameter).  The row indices could be numbered, for example, from 1 to N, where N is the maximum number of channel access manner groups.  The second parameter, i.e. row index, comprises a number of the channel access manner groups in the set of channel access manner groups included in the table.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Li, Park and Oh to provide a second parameter for determining a number of channel access manner groups as taught by Lou.   One would have been motivated to do so in order to provide a means of efficiently signaling LBT schemes to a UE that can utilize multiple LBT types and or multiple LBT types for different transmissions in a COT, thereby reducing signaling transmitted from the gNB to the UE, which improves overall system performance.  (Lou ¶ [200])

	Regarding claim 7, the combination of Li, Park and Oh does not explicitly teach wherein the second parameter is configured by a higher layer or preset.
	In analogous art, Lou teaches wherein the second parameter is configured by a higher layer (¶ [0112] teaches that information such as higher layer configurations and settings need to be set before data transmission.  One of ordinary skill in the art would readily recognize that LBT types indexed in a table and used by the UE to perform LBT before performing its uplink transmission qualifies as higher layer configurations needing to be set before data transmission).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Li, Park and Oh to implement the further teachings of Lou.   One would have been motivated to do so in order to provide a means of efficiently signaling LBT schemes to a UE that can utilize multiple LBT types and or multiple LBT types for different transmissions in a COT, thereby reducing signaling transmitted from the gNB to the UE, which improves overall system performance.  (Lou ¶ [200])

Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth for claim 4.

Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth for claim 6.

Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth for claim 7.

Regarding claim 25, Li does not teach wherein: the target channel access manner group is a channel access manner group in a set of channel access manner groups; the set of channel access manner groups is determined according to a second parameter, and the second parameter comprises a number of the channel access manner groups in the set of channel access manner groups; and the number of the channel access manner groups is associated with a specified sequence of channel access types sorted in order by channel access manner.
	In analogous art, Lou teaches wherein: the target channel access manner group is a channel access manner group in a set of channel access manner groups (¶ [0200] discloses that Multiple LBT types may be allowed in a COT.  All kinds of LBT schemes may be put in a table and the row indices may be used to signal the LBT type.  Different types of transmissions in the COT may use different types of LBT schemes before each transmission.  WTRUs that receive this field may use the corresponding LBT scheme (e.g., before each transmission in the COT); the set of channel access manner groups is determined according to a second parameter (¶ [0200] row indices reads on second parameter), and the second parameter comprises a number of the channel access manner groups in the set of channel access manner groups (¶ [0200] discloses that Multiple LBT types may be allowed in a COT.  LBT schemes may be put in a table and the row indices may be used to signal the LBT type. Different types of transmission may use different types of LBT schemes in the COT before each transmission.  Thus, it is readily apparent to one of ordinary skill in the art that the row indices could be numbered, for example, from 1 to N, where N represents a number of the channel access manner groups in the set of channel access manner groups); and the number of the channel access manner groups is associated with a specified sequence of channel access types sorted in order by channel access manner (¶ [0200] discloses that Multiple LBT types may be allowed in a COT.  LBT schemes may be put in a table and the row indices may be used to signal the LBT type. Different types of transmission may use different types of LBT schemes in the COT.  Thus, it is readily apparent to one of ordinary skill in the art that the row indices could be numbered, for example, from 1 to N, where the row index number is associated with a sequence of channel access types sorted in any order including by channel access manner).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Li, Park and Oh to implement the teaching of Lou.   One would have been motivated to do so in order to provide a means of efficiently signaling LBT schemes to a UE that can utilize multiple LBT types and or multiple LBT types for different transmissions in a COT, thereby reducing signaling transmitted from the gNB to the UE, which improves overall system performance.  (Lou ¶ [200])

Regarding claim 27, Li does not teach wherein the specified sequence of channel access types comprises a sequence of three channel access types.
In analogous art, Lou teaches wherein the specified sequence of channel access types comprises a sequence of three channel access types (¶ [0200] discloses that Multiple LBT types may be allowed in a COT.  All kinds of LBT schemes may be put in a table and the row indices may be used to signal the LBT type.  Different types of transmissions in the COT may use different types of LBT schemes before each transmission.  WTRUs that receive this field may use the corresponding LBT scheme (e.g., before each transmission in the COT).  UL control channel and UL data transmission may be allowed to use different types of LBT. UL data transmissions with different WTRU priorities and traffic types may use different types of LBT.  Thus, Lou discloses that multiple transmissions of different types and/or priorities may occur in a slot and one of ordinary skill in the art would readily recognize that the table would include multiple sequences of channel access types, such as 3 derived from a subset of  {CAT-1 LBT, 16 μs CAT-2 LBT, 25 μs CAT-2 LBT, CAT-4 LBT} as disclosed in ¶ [0258] of Li).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Li, Park, Oh and Lou to implement the further teaching of Lou.   One would have been motivated to do so in order to provide a means of efficiently signaling LBT schemes to a UE that can utilize multiple LBT types and or multiple LBT types for different transmissions in a COT, thereby reducing signaling transmitted from the gNB to the UE, which improves overall system performance.  (Lou ¶ [200])

Claims 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Li, in view of Park, in view of Oh, and further in view of Karaki et al. (US PG Pub 2020/0022174 A1, hereinafter “Karaki”).
	Regarding claim 9, the combination of Li, Park and Oh does not explicitly teach receiving, by the UE, second indication information, wherein the second indication information is used to determine at least one burst in the COT and the at least one burst comprises the target burst.
	In analogous art, Karaki teaches receiving, by the UE, second indication information (¶ [0149] control information received by UE on PDCCH), wherein the second indication information is used to determine at least one burst in the COT and the at least one burst comprises the target burst (¶ [0149] discloses that the control information indicates the start symbol of an UL data channel in a first burst of at least one UL radio transmission.  Thus, the control information/second indication information is used to determine at least one burst (i.e. first burst).  The at least one burst and the target burst can be the same as the claim language does not indicate that the at least one burst and target burst are different.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Li, Park and Oh such that the UE receives control information that the UE uses to determine at least one burst as taught by Karaki in the COT taught by Li.   One would have been motivated to do so in order to indicate resources for the uplink burst to the UE, thereby allowing for efficient control of UL radio transmissions in an unlicensed spectrum.  (Karaki ¶ [0006])

Regarding claim 21, the claim is interpreted and rejected for the same reason as set forth for claim 9.

Claims 11 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Li, in view of Park, in view of Oh, in view of Karaki, and further in view of Huang et al. (US PG Pub 2018/0124755 A1, hereinafter “Huang”).
	Regarding claim 11, the combination of Li, Park, Oh and Karaki does not explicitly teach wherein information indicated by the second indication information is determined according to a first subcarrier spacing, and the first subcarrier spacing is less than or equal to a subcarrier spacing corresponding to the target burst. 
	In analogous art, Huang teaches wherein information indicated by the second indication information is determined according to a first subcarrier spacing (¶ [0026] tone assignments (i.e. subcarrier spacing transmitted from the eNB to the UE), and the first subcarrier spacing is less than or equal to a subcarrier spacing corresponding to the target burst (¶ [0026] uplink short burst from the UE to the eNB is generated based on tone assignments/sub-carrier spacing received from the eNB (i.e. first subcarrier spacing is equal to subcarrier spacing corresponding to the target burst)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Li, Park, Oh and Karaki to implement the teaching of Huang.  One would have been motivated to do so in order to decrease latency of transmission by the UE, thereby increasing a user’s quality of experience.  (Huang ¶ [0006]) 

Regarding claim 23, the claim is interpreted and rejected for the same reason as set forth for claim 11.

Claims 12 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Li, in view of Park, in view of Oh, and further in view of Sun et al. (US PG Pub 2021/0022157 A1, hereinafter “Sun”).
	Regarding claim 12, Li does not explicitly teach wherein the first indication information is further used to determine at least one channel access manner outside the COT.
	In analogous art, Sun teaches wherein the first indication information is further used to determine at least one channel access manner outside the COT (¶ [0103] . . . the RRC configured UL slot is outside the actual COT duration and hence cat4 is set for UE LBT for the last 4-5 ms . . . Bit b3 (i.e. first indication information) may indicate whether RRC configured UL should use cat2 or cat4 LBT for the last quantum of the TXOP (COT-floor to COT-ceil) {interpreted as Bit b3 can be used to indicate to the UE to use cat4 LBT outside the COT).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Li, Park and Oh such that the first indication information is used to determine the channel access manner outside the COT as taught by Sun.  One would have been motivated to do so in order for the UE to switch to an appropriate LBT category for obtaining channel access outside the COT, thereby decreasing latency of transmissions by the UE.  (Sun ¶ [0051])

Regarding claim 24, the claim is interpreted and rejected for the same reason as set forth for claim 12.

Allowable Subject Matter
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US PG Pub 2019/0174548 A1(Jiang et al.) – discloses a base station, user device and method for indicating and determining listen-before-talk parameters.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413